Citation Nr: 1418145	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-15 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether an overpayment of benefits was validly created in the amount of $4,830.00 due to the removal of the Veteran's son as a dependent, effective February 8, 2008.

2.  Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $4,830.00.

(The issue of service connection for left hip bursitis (a left hip disability) is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1978 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran and his spouse testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on the Virtual VA system.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.

The issue of entitlement to waiver of recovery of an overpayment in the amount of $4,830.00 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran received additional dependency benefits for his son ("F") during the same period of time that "F" received Dependents' Educational Assistance (Chapter 35) benefits, resulting in an overpayment of $4,830.00.

2.  The RO removed "F" from the Veteran's award of VA disability compensation benefits effective February 1, 2008, and this action of the RO resulted in the creation of an overpayment.


CONCLUSION OF LAW

The creation of an overpayment caused by payment of both a dependency allowance as part of a Veteran's disability compensation benefits, and educational assistance under Chapter 35, in the amount of $4,830.00, was proper.  38 U.S.C.A. §§ 1134(a), 1135, 3562 (West 2002); 38 C.F.R. § 3.700, 3.707, 21.3023 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the U. S. Court of Appeals for Veterans Claims (Court) held that the VCAA does not apply to waiver-of-overpayment claims, noting that the statute at issue in these type cases is found in Chapter 53, Title 38, of the United States Code, and that the provisions of the VCAA apply to a different Chapter (i.e., Chapter 51).


Validity of Debt Created

The Court has held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  The VA General Counsel has reinforced this obligation by holding that where the validity of the debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOPGCPREC 6-98.

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2013).

For purposes of educational assistance benefits under Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2013).

Important in the present case, the payment of both a dependency allowance as part of a Veteran's disability compensation benefits, and educational assistance under Chapter 35, constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit.  See 38 U.S.C.A. § 3562; 38 C.F.R. 
§§ 3.667(f), 3.707, 21.3023.  Once an election to receive DEA benefits is received, it is final once the eligible child commences an educational program.  38 C.F.R. 
§ 21.3023(c)(1).  An election made on erroneous information furnished by an authorized representative of VA is not considered final.  38 C.F.R. § 21.3023(c)(2).

In a notice of decision dated in January 2009, the RO advised the Veteran that he was being paid as a veteran with two dependents, including "F", who was over age 18, but attending school.

In a letter dated in September 2009, the RO notified the Veteran that he was not entitled to a dependency allowance for "F" while F received Chapter 35 education benefits, and of its intent to remove "F" as the Veteran's dependent effective February 1, 2008.  

In a letter dated in January 2010, the RO advised the Veteran that it had removed "F" from his award as a dependent effective February 1, 2008; that the Veteran had been paid too much; and that the Veteran would be notified shortly regarding how much he had been overpaid and how to repay the debt.

In correspondence received by the RO in September 2009, the Veteran filed a premature notice of disagreement with the September 2009 letter.  In his notice of disagreement, the Veteran argued that VA knew that he was already receiving a compensation allowance for his dependent "F" when it paid DEA benefits to "F," and that it was VA's fault, not his, that the duplicate payments were made.

In a decision of the Committee on Waivers and Compromises, dated in March 2010, the Committee noted that when Chapter 35 education benefits are retroactively granted for a veteran's child, there will necessarily be a debt created in the veteran's account because VA has already paid the dependency allowance for past dates before the rating decision to grant retroactive benefits was ever made.  The Committee then determined that there was no fraud, misrepresentation of a material fact, or showing of bad faith on behalf of the Veteran, but denied the Veteran's request for waiver of the indebtedness of $4,830.00 on the grounds that the Veteran was at fault in the creation of the overpayment.

Although there is no specific accounting in the claims file, the evidence confirms that the Veteran was in receipt of a monthly dependency allowance for "F" from February 1, 2008 to at least October 21, 2009.  The evidence also confirms that an award of DEA benefits on behalf of "F" was made and the RO was notified by the Education Center of such benefits in May 2009.  As such, this resulted in a duplication of benefits (the Veteran's disability compensation benefits and "F's"DEA Chapter 35 benefits), which created an overpayment on the Veteran's account in the amount of $4,830.00.

In view of the above, the Board finds that the overpayment of $4,830.00 was properly created by application of 38 U.S.C.A. § 3562.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (providing, in essence, that remand is not warranted in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  In cases such as this, the question of the propriety of the creation of overpayment is determined by the law and not the evidence.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  However, the Secretary of VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963(a).  In this regard, the issue of entitlement to waiver of recovery of overpayment of disability compensation in the amount of $4,830.00 is addressed in the Remand section below.


ORDER

The creation of an overpayment of VA compensation benefits in the amount of $4,830.00 due to the retroactive removal of the Veteran's additional disability compensation benefits for a dependent child, "F," effective February 1, 2008, was proper.


REMAND

Waiver of Recovery of an Overpayment

In March 2010, the RO denied the Veteran's request for a waiver of the indebtedness.  In April 2010, the Veteran filed an express notice of disagreement against that denial.  Under the circumstances, the record shows that the Veteran has effectively initiated an appeal of the March 2010 decision with respect to the issue of waiver; therefore, issuance of a statement of the case is necessary with regard to the issue of entitlement to waiver of recovery of overpayment of disability compensation in the amount of $4,830.00.  38 C.F.R. § 19.26 (2013).  The Board is required to remand, rather than refer, this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to waiver of recovery of an overpayment is REMANDED for the following action:

Issue the Veteran and representative an appropriate statement of the case addressing the issue of entitlement to waiver of recovery of an overpayment in the amount of $4,830.00.  The Veteran should be informed of appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


